ON RETURN TO REMAND
TYSON, Judge.
The Circuit Court of Escambia County, Alabama, has filed its return to our order and opinion of April 11, 1991, Martin v. State, 584 So.2d 542, transferring this cause to the Circuit Court of Etowah County for final disposition.
In accordance with our opinion in Martin, supra, Robinson v. State, 536 So.2d 136 (Ala.Crim.App.1988), and Johnson v. *544State, 568 So.2d 365 (Ala.Crim.App.1990), this cause is due to be, and the same is hereby, affirmed.
AFFIRMED.
All the Judges concur.